Case 1:18-cv-00214-JJM-PAS Document 97-8 Filed 03/25/21 Page 1 of 4 PageID #: 1141




  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF RHODE ISLAND

  KENNETH FITCH
  ESTATE OF DIANNE L. FITCH

        VS.                              Civil Action No. 18-CV-214 JJM-PAS

  FEDERAL HOUSING FINANCE
  AGENCY,
  FEDERAL NATIONAL
  MORTGAGEASSOCIATION,
  WELLS FARGO BANK, N.A.,
  266 PUTNAM AVENUE, LLC
  RUSHMORE LOAN MANAGEMENT SERVICES, LLC
  US BANK NATIONAL ASSOCIATION AS TRUSTEE
  FOR RMAC TRUST, SERIES 2016-CTT

                         NOTICE TO TAKE DEPOSITION

  DEPONENT: FEDERAL NATIONAL MORTGAGE ASSOCIATION

  DATE:        April 25, 2021

  TIME:        1:00 PM

               NOTICE OF DEPOSITION PURSUANT TO F.R.C.P. 30(b)(6)

        Please take notice that Plaintiff, Kenneth Fitch will take the deposition upon

  oral examination, of Federal National Mortgage Association, commencing at 10:00

  a.m. on Monday April 25, 2021 and from day to day thereafter until completed.

  Pursuant to the United States District Court for the District of Rhode Island’s

  General Order Regarding Depositions in Civil Cases During Coronavirus

  Pandemic, issued on May 22, 2020, the deposition will be taken and recorded over


                                            1
Case 1:18-cv-00214-JJM-PAS Document 97-8 Filed 03/25/21 Page 2 of 4 PageID #: 1142




  remote videoconferencing before an officer authorized by law to administer oath

  and record testimony, and also may be recorded by audio, audiovisual, or

  stenographic means, as provided for by, and in accordance with all applicable law.

  You are invited to attend by phone and/ or video and cross-examine. The

  videoconference link and call-in information will be provided in advance of the

  deposition.

        Please reach out to undersigned counsel immediately upon receipt of this

  Notice if you have any concerns regarding participation by remote video and/or

  phone conferencing.

  Pursuant to RCP (30)(b)(6), Federal National Mortgage Association (“FNMA”)

  shall designate one or more person(s) with knowledge to testify on its behalf

  regarding the following areas of inquiry:


                1.   The person(s) with knowledge of when FNMA or any other

  entity, sold Dianne Fitch’s promissory note and mortgage along with the name and

  business address of the purchaser.

                2.   The person(s) with knowledge of any purchase and sales

  agreement or other documents by which FNMA or any other entity sold Dianne

  Fitch’s promissory note and mortgage..




                                              2
Case 1:18-cv-00214-JJM-PAS Document 97-8 Filed 03/25/21 Page 3 of 4 PageID #: 1143




              3.     The person(s) with knowledge of whether Federal National

  Mortgage Association had any ownership of the Dianne Fitch’s mortgage or

  promissory note on or after July 28, 2017.

              4.     The person(s) with knowledge of any documents which indicate

  whether Federal National Mortgage Association had any ownership of Dianne

  Fitch’s mortgage on or after July 28, 2017.

              5.     The person(s) with knowledge of the actual owner of the

  Dianne Fitch’s Mortgage on July 28, 2017 and of all the documents on which this

  knowledge is based.

                                        KENNETH FITCH

                                        DIANNE FITCH

                                        By their Attorney

  March 25, 2021
                                        /s/John B. Ennis
                                        JOHN B. ENNIS, ESQ. #2135
                                        1200 Reservoir Avenue
                                        Cranston, Rhode Island 02920
                                        (401) 943-9230

  A subpoena duces tecum with be issued in conjunction with the Deposition.




                                           3
Case 1:18-cv-00214-JJM-PAS Document 97-8 Filed 03/25/21 Page 4 of 4 PageID #: 1144




                             CERTIFICATE OF SERVICE

        I hereby certify that I emailed/mailed/faxed a copy of this Notice of

  Deposition to all parties which are electronic filers and to the following at their

  respective email addresses/mailing address on March 25, 2021.


  Zachary Berk
  Samuel Bodurtha
  Michael Jusczyk


                                          s/John B. Ennis
                                          JOHN B. ENNIS, ESQ




                                             4
